Citation Nr: 1046575	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a postoperative torn 
rotator cuff, right shoulder, currently evaluated 20 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for carpal 
tunnel syndrome of the right wrist.

3.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist, claimed as directly related to active duty 
service, and as secondary to his service-connected right shoulder 
rotator cuff disability.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1986 to October 1989, and from September 1990 to June 
1991. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

Procedural history

In November 2002, the RO awarded the Veteran service connection 
for a torn right rotator cuff, postoperative, and assigned a 10 
percent disability rating.  In June 2005, the Veteran filed a 
claim requesting an increased disability rating greater than 10 
percent for his service-connected rotator cuff disability.  The 
RO increased the Veteran's disability rating from 10 to 20 
percent, effective June 21, 2005, in the above-referenced October 
2005 rating decision.  The Veteran disagreed with this assigned 
rating, and perfected an appeal as to that issue.

With respect to the Veteran's service-connection claim for right 
wrist carpal tunnel syndrome, the RO originally denied this claim 
in a February 2003 rating decision, which the Veteran did not 
appeal.  The Veteran subsequently requested to reopen this claim, 
but this request was denied in an unappealed June 2003 rating 
decision.  In June 2005, the Veteran filed another request to 
reopen his carpal tunnel syndrome claim, which the RO once again 
denied in October 2005.  The Veteran disagreed with the October 
2005 decision, and perfected an appeal as to that issue as well.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Waco RO in June 
2009.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In March 2010, the Board remanded the Veteran's claims for 
further evidentiary development and for subsequent readjudication 
of the claims.  In that decision, the Board noted that the 
Veteran had reasonably raised the issue of entitlement to TDIU 
based on his hearing testimony.  Citing the Court of Appeals for 
Veterans Claims' decision in Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009), the Board instructed the RO to include the issue of 
entitlement to TDIU in its consideration of the issues on appeal.  
All development has since been achieved, and the Veteran's claims 
were readjudicated by the Appeals Management Center (AMC) in an 
August 2010 Supplemental Statement of the Case (SSOC).  The 
Veteran's claims file has been returned to the Board for further 
appellate review.

Remanded issues

As discussed in more detail below, the Veteran has submitted 
sufficient evidence to reopen his previously-denied service-
connection claim for carpal tunnel syndrome of the right wrist.  
However, further evidentiary development is necessary before the 
Board may adjudicate the claim on its merits.  Accordingly, the 
Veteran's carpal tunnel syndrome claim, as well as his TDIU 
claim, are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and are addressed in the REMAND portion 
of the decision below.

	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran's 
service-connected right rotator cuff disability is manifested by 
pain and forward flexion to a point above midway between the side 
and shoulder level [i.e. forward flexion greater than 45 
degrees].

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected right rotator cuff disability is 
inadequate.

3.  In June 2003, the RO denied the Veteran's request to reopen 
his previously-denied service-connection claim for right wrist 
carpal tunnel syndrome.  The Veteran did not appeal this 
decision.  

4.  The evidence associated with the claims folder subsequent to 
the RO's June 2003 rating decision is not cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for right 
wrist carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the Veteran's service-
connected right torn rotator cuff have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5003, 5299-5201 (2010).

2.  The criteria for referral of the service-connected right torn 
rotator cuff for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2010).

3.  The June 2003 RO decision which denied the Veteran's request 
to reopen his right wrist carpal tunnel syndrome service-
connection claim is final.  38 U.S.C.A.   § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2010).

4.  Since the June 2003 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for right wrist carpal tunnel 
syndrome.  Therefore, the claim is reopened.  38 U.S.C.A.          
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction, the Board remanded the Veteran's 
claim for further evidentiary development in March 2010.  In 
particular, the Board instructed the agency of original 
jurisdiction (AOJ) to obtain the Veteran's updated VA treatment 
records dated since January 2008, to request and obtain the 
Veteran's Social Security Administration (SSA) records, to 
schedule the Veteran for a VA examination of his right shoulder, 
and to readjudicate the Veteran's claims, to include entitlement 
to TDIU. 

The AOJ has since obtained the Veteran's VA treatment records 
from the Dallas VAMC dated through June 2010.  The AOJ also 
requested and obtained the Veteran's medical and adjudicative 
records from the SSA.  The Veteran appeared for a VA physical 
examination of his shoulder in June 2010, and the report of 
examination is included in the Veteran's claims folder.  
Pertinently, the RO sent the Veteran complete notice as required 
by the Veterans Claims Assistance Act of 2000 (VCAA) with respect 
to his TDIU claim in May 2010.  The RO readjudicated all of the 
Veteran's claims, to include his TDIU claim, in the above-
referenced August 2010 SSOC.  

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in July 2005, March 2006, May 2008, and 
May 2010.  To the extent that the Veteran may not have been 
provided with complete notice until after the initial 
adjudication of his claims in October 2005, the Board finds that 
there is no prejudice to him in proceeding with the issuance of 
final decisions.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated all of the Veteran's claims in August 2010.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning new and material evidence, the Board notes that the 
Veteran was adequately advised of the bases for the previous 
denial of his service-connection claim for carpal tunnel syndrome 
of the right wrist, to determine what evidence would be new and 
material to reopen the claim as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  See the above-referenced July 2005 VCAA 
letter to the Veteran.  In any event, the Veteran is not 
prejudiced by any inadequacy in Kent notice because the Board is 
reopening the Veteran's claim below.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, his SSA records, and his lay testimony have 
been obtained.  The Board notes that VA's statutory duty to 
assist a claimant in the development of a previously finally-
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  

With respect to the Veteran's increased rating claim, the Veteran 
was administered VA examinations of his right shoulder in 
September 2005, February 2008, and June 2010.  The respective 
examination reports reflect that each examiner reviewed, or was 
made aware of the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination, and rendered appropriate diagnoses consistent with 
the other evidence of record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions regarding the Veteran's increased rating claim on appeal 
have been met. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and testified before the undersigned at a personal hearing.

Accordingly, the Board will address the claims on appeal.


Increased rating claim for service-connected right rotator cuff 
disability

Relevant law and regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently assigned a 20 percent disability rating 
for a postoperative torn rotator cuff of the right shoulder, 
under Diagnostic Codes 5299-5201 [limitation of motion of the 
shoulder].  See 38 C.F.R. § 4.27 [unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99"].  As the medical evidence 
of record shows that the Veteran's right shoulder disability is 
manifested primarily by pain and limitation of motion, the Board 
finds that rating his right shoulder disability based on 
limitation of motion under Diagnostic Code 5201 to be appropriate 
in this case.  

The Board has also considered rating the Veteran's right shoulder 
rotator cuff disability under other Diagnostic Codes pertaining 
to the shoulder or arm.  Crucially however, the medical evidence 
of record does not demonstrate that the Veteran's disability 
manifests in ankylosis of scapulohumeral articulation, impairment 
of the humerus, or nonunion or malunion of the right clavicle or 
scapula.  As such, Diagnostic Codes 5200, 5202, and 5203 are not 
applicable in this case.   

Further, the medical evidence does not demonstrate that any 
muscle atrophy or "fasciculations over the trapezius, deltoid, 
rhomboid, scapular, or pectoral muscles on the right side" 
currently exist.  See the June 2010 VA examiner's report, page 2.   
Thus the rating schedule and Diagnostic Codes pertaining to 
muscle injuries outlined in 38 C.F.R. § 4.73 are also not 
applicable.

The Board does note that recent x-ray results show that the 
Veteran now has degenerative joint disease at the 
acromioclavicular joint of the right shoulder.      See the 
February 2008 VA examiner's report, page 3.  Pertinently, 
Diagnostic Code 5003 indicates that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion for the specific joint or joints involved.            
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Accordingly, 
the Board finds that Diagnostic Codes 5003 and 5201 are the most 
appropriate in this case, as they pertain to the specific right 
shoulder disability and symptomatology from which the Veteran 
currently suffers [degenerative arthritis and limitation of 
motion].

As noted above, Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.         See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating 
disabilities due to arthritis, the shoulder is considered a major 
joint.  See 38 C.F.R.  § 4.45 (2010).

The Board additionally observes that the Veteran's right upper 
extremity is his major extremity. See 38 C.F.R. § 4.69 (2010) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  Under Diagnostic Code 
5201, limitation of motion to shoulder level in the major 
extremity warrants a 20 percent evaluation.  Limitation of motion 
to midway between the side and shoulder level warrants a 30 
percent evaluation in the major extremity.  Limitation of motion 
to 25 degrees from the side warrants a 40 percent evaluation for 
the major extremity.  See 38 C.F.R.     § 4.71a, Diagnostic Code 
5201 (2010).

Normal range of motion for the shoulder is defined as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external rotation 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R.     § 4.10 (2010).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2010).  Consideration is to be given 
to whether there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity, atrophy of disuse, 
instability of station, or interference with standing, sitting, 
or weight bearing.  38 C.F.R. § 4.45 (2010).

Analysis

The currently assigned 20 percent rating contemplates limitation 
of motion to the shoulder level [90 degrees].  In order for a 
higher disability to be assigned, more severe limitation of 
motion [limitation of motion of the right arm to a point of 
midway between the side and shoulder level (45 degrees)] must be 
demonstrated.  In this case, the competent evidence of record 
does not show that such limitation of motion is approximated.

The Veteran's September 2005, February 2008, and June 2010 VA 
examination reports identify the following ranges of shoulder 
motion:


Forward 
flexion
Abduction
External 
Rotation
Internal 
Rotation
Sept. 2005 
exam
0 - 110
0 - 150
0 - 60
"to right 
buttocks"
Feb. 2008 
exam
0 - 140
0 - 130
0 - 90
0 - 90
June 2010 
exam
0 - 70
0 - 70
0 - 50
0 - 60

Although the Veteran's most recent June 2010 VA examination 
report clearly shows a more severe limitation of motion than 
documented at examinations past, the Veteran's shoulder motion is 
not limited to a point of midway between the side and shoulder 
level [45 degrees].  Indeed, the Veteran was shown to be able to 
abduct his arm to 70 degrees at June 2010 VA examination.  Thus, 
a 30 percent or more disability rating is not warranted for the 
Veteran's right shoulder rotator cuff disability under Diagnostic 
Code 5201.

In DeLuca, the Court held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  See 38 C.F.R. 
§§ 4.40, 4.45 (2010).  The Board has therefore taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In this case, the medical and lay evidence indicates that the 
Veteran's range of motion of the Veteran's shoulder is limited by 
pain.  See the June 2010 VA examiner's report, page 2 [indicating 
that the Veteran has "limitation and functional losses due to 
pain" estimated at "50%"].  This has been taken into 
consideration by the Board in confirming the currently-assigned 
20 percent disability rating.

Significantly, there is no evidence showing a lack of function of 
the Veteran's right arm which would allow for a higher rating 
under Diagnostic Code 5201.  It is clear that the range of motion 
results elicited at the September 2005, February 2008 and June 
2010 physical examinations demonstrated that the Veteran could 
abduct over 45 degrees from his right side without indications of 
pain.  Indeed, the June 2010 VA examiner specifically noted that 
the Veteran's loss of motion due to pain was at "50%" [or 90 
degrees of abduction, as opposed to the required 45 for the next 
higher rating].  Repetitive motion tests at the time showed "no 
additional loss of range of motion, pain, fatigability, weakness, 
lack of endurance, or loss of coordination."  See the June 2010 
VA examiner's report, page 2. 

The Board wishes to make it clear that it is in no way minimizing 
the Veteran's pain, which according to the examination reports 
results in some limitation of function.  However, the limitation 
of function is not of such severity as to approximate limitation 
of motion to 45 degrees from the right side.  Additional 
disability based on DeLuca factors is therefore not warranted.

The Board also notes that under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2010);        see also Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2010 ); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Veteran is service-connected for a postoperative torn rotator 
cuff of the right shoulder.  The medical evidence of record 
indicates a series of diagnoses attributed to the Veteran's 
service-connected disability [e.g., shoulder impingement, 
degenerative changes, rotator cuff tear].  However, the Veteran's 
service-connected disability manifests as a single entity; the 
medical evidence does not apportion symptoms such as pain and 
weakness among various diagnoses.  Accordingly, rating the 
various diagnoses separately would amount to prohibited 
pyramiding.

Additionally, the Veteran has already been awarded service 
connection for his right shoulder surgical scar, which is 
currently rated noncompensably [zero percent] disabling.  Indeed, 
the June 2010 VA examiner noted that that the Veteran's scar is 
"not tender, well healed, not indurated, similar color to the 
surrounding tissue, and not joint limiting."  There is no keloid 
formation.  Thus a separate compensable rating for the Veteran's 
service-connected right shoulder scar is not warranted in this 
case.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The Veteran 
filed his claim for an increased disability rating for his 
service-connected right shoulder disability in June 2005.  The 
question to be answered by the Board, therefore, is whether any 
different rating should be assigned for the relevant time period 
under consideration, June 2004 to the present.

The RO has rated the Veteran's right shoulder disability 10 
percent disabling from June 2002 to June 2005, and 20 percent 
disabling from June 2005 to the present.  After a careful review 
of the record, the Board can find no evidence to support a 
finding that the Veteran's right shoulder disability became 
severe enough to warrant a rating in excess of 10 percent at any 
time between June 2004 and June 2005, and in excess of 20 percent 
at any time after June 2005.  

Indeed, the evidence of record does not reflect that the 
Veteran's shoulder abduction was limited to shoulder level prior 
to June 2004.  It was not until the September 2005 VA examination 
when the Veteran demonstrated abduction to 100 degrees after 
repetitive use, which the RO considered to be shoulder level.  
The RO therefore increased the Veteran's rating from 10 to 20 
percent effective the date of his increased rating claim in June 
2005.  

Although the range of motion of the Veteran's right shoulder 
became more limited since June 2005 [as shown in the chart 
above], it has not become severe enough to warrant a 30 percent 
disability rating.  As such, further staging of ratings is not 
warranted in this case.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected right shoulder rotator cuff disability is inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria found in 
the rating schedule for shoulder disabilities and limitation of 
motion shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
service-connected right shoulder rotator cuff disability for 
extraschedular consideration pursuant to   38 C.F.R. 3.321(b)(1) 
is not warranted.

Rice considerations

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due to 
service-connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  As described in the 
Introduction above, the Board has included a TDIU claim in its 
overall consideration of the Veteran's increased rating claim.  
Such will be discussed in the REMAND section below.  

Conclusion

In summary, for the reasons and bases expressed above, the Board 
finds that the Veteran does not meet the criteria for a 
disability rating in excess of 20 percent for his service-
connected right shoulder rotator cuff disability.  The benefit 
sought on appeal is denied.


New and material evidence claim

The Veteran seeks service connection for carpal tunnel syndrome 
of the right wrist. Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran filed a request to 
reopen his previously-denied service-connection claim for right 
wrist carpal tunnel syndrome that was denied by the RO in a June 
2003 rating decision.  The Veteran did not appeal this decision, 
and it became final.  38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's request to reopen because 
the evidence of record at the time failed to show that a 
relationship or nexus existed between the Veteran's diagnosed 
right wrist carpal tunnel syndrome to his service-connected 
shoulder disability, or to his active duty military service.  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted [i.e. after June 2003] 
evidence bears directly and substantially upon this matter.

At the June 2009 hearing, the Veteran specifically testified the 
he injured his right wrist in a motor vehicle accident during his 
active duty service, and that he has had right wrist pain 
starting at that time.  See the June 2009 hearing transcript, 
pages 33 and 34.  Prior to the hearing, the Veteran had not 
stipulated that he has had a continuity of symptoms affecting his 
right wrist since his in-service motor vehicle accident.  The 
Board finds that this lay evidence of continuity of symptoms 
constitutes new and material evidence as to the issue on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
Veteran's statements, although not their weight, is presumed for 
the narrow purpose of determining whether sufficient evidence has 
been submitted to reopen the previously disallowed claim for 
service connection.  See Justus, supra.  

This new evidence relates to an unestablished fact necessary to 
substantiate the Veteran's carpal tunnel syndrome claim, and 
presents a reasonable possibility of substantiating it.  See 38 
C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there 
is sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for right wrist carpal 
tunnel syndrome.

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For reasons which will be expressed below, the Board finds that 
additional development is required before the carpal tunnel 
syndrome claim may be adjudicated on the merits.


ORDER


Entitlement to a disability rating in excess of 20 percent for 
service-connected a right shoulder rotator cuff disability, 
postoperative, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for carpal tunnel syndrome of 
the right wrist is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's carpal tunnel syndrome and TDIU claims must be remanded 
for further development.  

With respect to the Veteran's carpal tunnel syndrome claim, the 
medical evidence of record clearly documents the presence of 
right wrist carpal tunnel syndrome.  Additionally, the Veteran's 
service treatment records include documentation of an in-service 
motor vehicle accident in 1990, and subsequent treatment for 
radiating pain in his anterior right upper extremity down to his 
wrist in January 1991.  Indeed, a January 1991 Consultation Sheet 
specifically noted radiation of pain of the right arm to elbow, 
with tingling in the palmar surface of the right hand and digits.  
See the Veteran's January 23, 1991 Consultation Sheet.
Pertinently, there is no medical evidence of record attributing 
the Veteran's right wrist carpal tunnel syndrome to his active 
duty military service, or ruling out any such connection.  As 
such, this case presents certain medical questions which cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  Indeed, 
questions of etiology must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  Accordingly, the claim must be remanded so that a VA 
examination can be obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board adds that the Veteran's TDIU claim is inextricably 
intertwined with his  right wrist carpal tunnel syndrome claim.  
In other words, if service connection is granted or denied for 
the Veteran's carpal tunnel syndrome, such may impact the 
Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  Action on 
the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
right wrist carpal tunnel syndrome.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for a physical examination to determine 
the nature and etiology of his right wrist 
carpal tunnel syndrome.  The Veteran's VA 
claims folder and a copy of this REMAND 
should be made available to, and should be 
reviewed by the examiner.  After 
examination of the Veteran and review of 
all pertinent medical records, the 
examiner should provide an opinion with 
supporting rationale as to whether it is 
as likely as not that the Veteran's right 
wrist carpal tunnel syndrome had its onset 
in, or is otherwise related to the 
Veteran's active duty military service, to 
include his in-service motor vehicle 
accident.  The examiner should 
specifically comment upon the Veteran's 
in-service treatment for radiating right 
arm pain and hand tingling, as well as his 
current assertions that he has had these 
symptoms since service.  

If the VA examiner finds that the 
Veteran's carpal tunnel syndrome is not as 
likely as not related to his military 
service, but is instead related to a 
different service-connected or nonservice-
connected disability, the examiner should 
so state.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to cite 
to the relevant evidence considered in 
providing the opinion.  

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, VBA should 
readjudicate the Veteran's carpal tunnel 
syndrome and TDIU claims.  If the claims 
are denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


